Exhibit 10.23

  

AMENDMENT NO. 1 TO THE LIVEXLIVE MEDIA, INC.

2016 EQUITY INCENTIVE PLAN

 

WHEREAS, the Board of Directors and stockholders of LiveXLive Media, Inc. (the
“Company”) have previously adopted the LiveXLive Media, Inc. 2016 Equity
Incentive Plan (the “Plan”);

 

WHEREAS, pursuant to Section 3(a) of the Plan, a total of seven million six
hundred thousand (7,600,000) shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), have been reserved for issuance under the
Plan;

 

WHEREAS, the Company desires to increase the number of shares issuable under the
Plan by five million (5,000,000) to twelve million six hundred thousand
(12,600,000) shares, including shares previously issued thereunder;

 

WHEREAS, the Company desires to make certain other changes to the Plan as more
fully discussed below, and Section 19 of the Plan permits the Company to amend
the Plan from time to time, subject to certain limitations specified therein;
and

 

WHEREAS, this Amendment No. 1 to the Plan has been approved by the Company’s
stockholders on November 29, 2018.

 

NOW, THEREFORE, the following amendments and modifications are hereby made a
part of the Plan:

 

1. Section 3(a) of the Plan is hereby amended and restated in its entirety to
read as follows:

 

“(a) Maximum Aggregate Number of Shares. Subject to the provisions of Section 14
hereof, the maximum aggregate number of Shares that may be awarded and sold
under the Plan is Twelve Million Six Hundred Thousand (12,600,000) Shares. The
Shares may be authorized, but unissued, or reacquired Common Stock.”

 

2. Section 6(c)(i) of the Plan is hereby amended and restated in its entirety to
read as follows:

 

“(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant. In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of grant.
Notwithstanding the foregoing provisions of this Section 6(c), Options may be
granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to the issuance or assumption of
an Option in a transaction to which Section 424(a) of the Code applies in a
manner consistent with said Section 424(a). In no event may any Option granted
under the Plan be amended, other than pursuant to Section 14, to decrease the
exercise price thereof, be cancelled in conjunction with the grant of any Option
with a lower exercise price, be cancelled for cash or other Award or otherwise
be subject to any action that would be treated, for accounting purposes, as a
“repricing” of such Option, unless such amendment, cancellation, or action is
approved by the Company’s stockholders.”

 



 

 

 

3. Section 7(c) of the Plan is hereby amended and restated in its entirety to
read as follows:

 

“(c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan; provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant. Exercise Price. In no event may any Stock
Appreciation Right granted under the Plan be amended, other than pursuant to
Section 14, to decrease the exercise price thereof, be cancelled in conjunction
with the grant of any Stock Appreciation Right with a lower exercise price, be
cancelled for cash or other Award or otherwise be subject to any action that
would be treated, for accounting purposes, as a “repricing” of such Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Company’s stockholders.”

 

4. In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 to the
Company’s 2016 Equity Incentive Plan as of February 11, 2019.

 

 

LIVEXLIVE MEDIA, INC.

        By: /s/ Robert S. Ellin   Name: Robert S. Ellin   Title:

Chief Executive Officer and

Chairman of the Board of Directors

  



 

